MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Feb 28 2020, 10:07 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Jeremy J. Grogg                                          Patrick J. Murphy
Jared P. Baker                                           Indianapolis, Indiana
Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

M&S Steel Corp.,                                         February 28, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-PL-1663
        v.                                               Appeal from the Allen Superior
                                                         Court
Wendell H. Kemplen,                                      The Honorable Craig J. Bobay,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D02-1707-PL-238



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020               Page 1 of 16
                                                Case Summary

[1]   M&S Steel Corp. (“M&S Steel”) appeals the trial court’s denial of its motion to

      correct error following a jury trial in which the jury found in favor of Wendell

      Kemplen. We affirm.


                                                       Issues

[2]   M&S Steel raises two issues for our review, which we revise and restate as:


              I.       Whether the trial court erred in allowing improper
                       impeachment evidence.


              II.      Whether the trial court properly denied M&S Steel’s
                       motion to correct error pursuant to Indiana Trial Rule
                       59(J).


                                                       Facts

[3]   On July 1, 2016, Walter Fuller, who has an ownership interest in M&S Steel,

      was driving a 2016 Tesla vehicle, which Yoder-Fuller Ford, another business

      Fuller has an ownership interest in, 1 leased to M&S Steel. In Fort Wayne,

      Fuller claimed he turned from Clinton Street onto Parnell Avenue. Fuller was

      travelling in the right lane of Parnell Avenue, and Connie Carrigan was

      travelling in the “backed-up” left lane of Parnell Avenue, both heading South.

      Id. at 86. Carrigan testified that, after the turn from Clinton Street onto Parnell




      1
       Based on the record, it appears that Yoder has a majority ownership interest in Yoder-Fuller Ford, whereas
      M&S Steel is “basically [Fuller].” Tr. Vol. I p. 42.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020              Page 2 of 16
      Avenue, “it kind of goes uphill and curves a bit” and that she could not see that

      intersection in her rear view or side view mirror. Tr. Vol. I p. 89.


[4]   According to Carrigan, she attempted to change from the left lane to the right

      lane; Carrigan looked in both her rearview mirror and side mirror, turned her

      head, had her signal on, and did not see any cars coming in the right hand lane,

      so she began changing lanes. Suddenly, Carrigan heard a collision and realized

      the front of her vehicle had collided with the back of Fuller’s vehicle.


[5]   Seconds later, Kemplen was travelling North on Parnell Avenue in the opposite

      direction of Carrigan and Fuller and attempted to make a left turn onto a cross

      street, East California Road, across the lanes Fuller’s and Carrigan’s vehicles

      were travelling. Kemplen noticed that the inside lane—the left hand lane

      Carrigan was originally in—was backed up with cars with the exception of a

      “gap there [at] the intersection for anybody to cross over,” and the outside

      lane—where Fuller was traveling “was clear.” Id. at 142. A driver in the left

      hand lane “motioned [Kemplen] to give [him] the right of way to go on and

      pull in front of” that driver onto East California Road. Id. Kemplen, a former

      truck driver, stated he “proceeded slowly to be able to look around the vehicle

      to make sure everything was clear” before crossing both lanes of traffic. Id.

      Kemplen “got two-thirds of the way over” the right hand lane and then

      suddenly saw Fuller’s vehicle coming at him.


[6]   Kemplen and Fuller collided, and the front, right side of Fuller’s vehicle hit the

      back of Kemplen’s vehicle. Fuller stated he turned his wheel left to attempt to


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020   Page 3 of 16
      avoid the collision with Kemplen. Data from Fuller’s vehicle indicated that

      Fuller sped up from 35.9 miles per hour to 39.5 miles per hour immediately

      prior to the crash with Kemplen, and after he was struck by Carrigan’s vehicle;

      Fuller then applied the brakes at the time of the crash with Kemplen. Fuller,

      however, was unable to avoid the collision. Kemplen, similarly, tried to avoid

      the collision by pressing the gas as quickly as possible to try and get across both

      lanes of traffic.


[7]   Sergeant Lynn Armstrong, with the Purdue Fort Wayne University Police

      Department, responded to the site of the collisions. Sergeant Armstrong’s

      report concluded that none of the vehicles was travelling at an “excessive”

      speed. Id. at 99. Fuller had the vehicle towed, and M&S Steel rented another

      vehicle for Fuller to drive. Sergeant Armstrong depicted the accident in a

      diagram, which Kemplen introduced as Defendant’s Exhibit C. See Figure 1.




      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020   Page 4 of 16
      Figure 1


[8]   On July 18, 2017, M&S Steel filed a complaint for damages, alleging negligence

      against Carrigan and Kemplen. M&S Steel sought damages for the rental

      vehicle Fuller drove while the Tesla was being repaired and for diminution in

      value of the Tesla as a result of the collisions; the lease agreement between

      M&S Steel and Yoder-Fuller Ford required M&S Steel to reimburse Yoder-

      Fuller Ford for any diminution in value of the vehicle. On July 30, 2018, the

      parties filed a stipulation for dismissal with prejudice as to Carrigan, which the

      trial court granted on August 20, 2018.




      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020   Page 5 of 16
[9]   The trial court held a jury trial on February 25 and 26, 2019. During the trial,

      Kemplen’s counsel cross-examined Fuller and asked Fuller several questions

      regarding certain portions of Fuller’s deposition testimony. M&S Steel’s

      attorney objected and argued that Kemplen’s counsel was improperly

      impeaching Fuller by arguing the questions were “an ongoing attempt at

      impeachment, without any actual questions or contradictory statements being

      made.” Id. at 65-66. Kemplen’s counsel argued his questions were “precisely

      what [Indiana] Trial Rule 32 permits.” Id. at 66. The trial court overruled

      M&S Steel’s objection. Kemplen’s counsel continued to cross-examine Fuller

      regarding his deposition statements both after Fuller made inconsistent

      statements and at other times to highlight Fuller’s deposition statements during

      the trial that were not inconsistent statements. After Fuller’s cross-

      examination, outside of the presence of the jury, M&S Steel’s attorney again

      objected to Kemplen’s counsel’s method of impeachment. The trial court

      acknowledged that it should have sustained M&S Steel’s counsel’s objection.

      The trial court then engaged in the following colloquy with M&S Steel’s

      counsel:


              THE COURT: The Court’s prior ruling was based on apparently
              it’s [sic] misunderstanding that the deposition at issue with Mr.
              Fuller was a[n Indiana Trial Rule] 30(b)(6) deposition. [M&S
              Steel’s Counsel], what else would you like to add at this point?


              [M&S Steel’s Counsel]: Judge, I guess I would ask for the Court’s
              guidance in what it think[s] would be the most appropriate way
              to handle this, whether that it just – I don’t know that an
              instruction would be useful or not.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020   Page 6 of 16
                                                *****


               [M&S Steel’s Counsel]: I suppose if the objection is preserved
               and that’s where it’s at and whether there’s any issue with the
               procedure I don’t know. I don’t know. But I would accept the
               Court’s guidance on any manner in which to handle – and I think
               it’s handled, I guess.


                                                     *****


               THE COURT: I don’t think it would do any good to go back and
               attempt to bring that to the light of the jury except for me to tell
               them that you were right and Mr. Murphy and I were wrong.


               [M&S Steel’s Counsel]: While I’m a very proud man, Judge, I’m
               not going to make that request.


               THE COURT: Because really it didn’t do any damage and I –
               the Appellate Rules looking – or the Appellate decisions looking
               at use of impeachment never find that to be – it’s always
               harmless error. I don’t think there was any harm here. It’s just a
               learning experience for us all. Is that good enough?


               [M&S Steel’s Counsel]: Very good.


       Tr. Vol. I pp. 80-83.


[10]   At the trial, Sergeant Armstrong opined that the collision occurred due to

       Kemplen’s “failure to yield during the left turn.” Id. at 99. Kemplen agreed,

       when asked on cross-examination, that “had [he] not made that turn onto

       California [street] that [the] collision would have never occurred[.]” Id. at 145.


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020   Page 7 of 16
       Scott Jarvis, an independent agent with the Auto Appraisal Group, testified that

       the diminished value of the Tesla was $25,250.00. At the close of evidence, the

       jury returned a verdict for Kemplen.


[11]   On March 1, 2019, M&S Steel filed a motion for judgment on the evidence

       pursuant to Indiana Trial Rule 50(A)(4) and a motion to correct error pursuant

       to Indiana Trial Rule 59(J). The trial court held a hearing on April 4, 2019, and

       took the motions under advisement. On June 20, 2019, the trial court issued a

       written order denying M&S Steel’s motions. M&S Steel now appeals.


                                                     Analysis

                                        I.       Impeachment Testimony

[12]   M&S Steel argues that the trial court erred by allowing improper impeachment

       of Fuller. According to M&S Steel, although the trial court later recognized

       that it erred by allowing the improper use of Fuller’s deposition, the trial court

       also concluded there was “no harm as a result of the improper impeachment,”

       and thus, no cure was necessary. Appellant’s Br. p. 20. M&S Steel argues that

       it did suffer prejudicial harm as a result of the improper impeachment as

       “evidenced by the tenor of the trial court’s order which effectively rested on the

       trial court’s observation that Mr. Fuller was not to be believed.” Id.


[13]   A trial court’s ruling on the admission or exclusion of evidence is reviewed for

       an abuse of discretion. See Carlson v. Warren, 878 N.E.2d 844, 847 (Ind. Ct.

       App. 2007). “Only when the decision is clearly against the logic and effect of

       the facts and circumstances will we reverse.” Id. (citations omitted). “[I]t is

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020   Page 8 of 16
       well established that errors in the admission of evidence are to be disregarded as

       harmless error unless they affect the substantial rights of a party.” M.R. v. B.C.,

       120 N.E.3d 220, 225 (Ind. Ct. App. 2019) (citations omitted); see also Ind. Tr. R.

       61 (“The court at every stage of the proceeding must disregard any error or

       defect in the proceeding which does not affect the substantial rights of the

       parties.”).


[14]   Indiana Rule of Evidence 613(b) provides the procedure for impeachment:

       “Extrinsic evidence of a witness’s prior inconsistent statement is admissible

       only if the witness is given an opportunity to explain or deny the statement and

       an adverse party is given an opportunity to examine the witness about it, or if

       justice so requires.” The trial court recognized that its ruling was erroneous,

       due to the form of the questioning, under Indiana Trial Rule 32, which allows

       the use of depositions so long as the use complies with the Indiana Rules of

       Evidence. 2 As outlined in Carroll v. State, 338 N.E.2d 264, 271 (Ind. 1975):


                   The trial tactic of impeachment by prior inconsistent statement is
                   multi-staged. First, the necessary foundation must be laid.
                   Second, the impeaching statement is read to the witness. Finally,



       2
           Indiana Trial Rule 32 states, in relevant part:

                   (A) Use of depositions. At the trial or upon the hearing of a motion or an interlocutory
                       proceeding, any part or all of a deposition, so far as admissible under the Rules of
                       Evidence applied as though the witness were then present and testifying, may be used
                       against any party who was present or represented at the taking of the deposition, by or
                       against any party who had reasonable notice thereof or by any party in whose favor it
                       was given in accordance with any one [1] of the following provisions:

                            (1)   Any deposition may be used by any party for the purpose of contradicting or
                                  impeaching the testimony of deponent as a witness.

       (emphasis added).

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020                   Page 9 of 16
                at some further point in the proceedings, the witness may explain
                the statement or, in the alternative, present evidence of prior
                consistent statements.


[15]   Regardless, any error is harmless. Importantly, Fuller does not argue that the

       information itself was not admissible, but instead, argues that reading the

       deposition statements was an improper method of impeachment. In closing

       argument, Kemplen’s counsel addressed many potential issues with Fuller’s

       testimony, namely, that: (1) it is likely Fuller was not entirely paying attention

       to the road, as Fuller claims, after Carrigan hit Fuller’s vehicle; (2) Fuller was

       inconsistent on the damages he was requesting; and (3) the diminished value is

       not yet owed to Yoder-Fuller Ford. 3


[16]   The trial court found:


                Having observed the conduct and testimony of the parties and
                witnesses at trial, the Court can see that Fuller may not have
                favorably impressed the jury, and in its proper role of weighing




       3
        While some of this evidence came out during Fuller’s cross-examination, the jury also had the lease
       agreement available to it. The lease agreement required:
                Vehicle to be in good and proper mechanical condition at end of lease. Vehicle to be in proper
                physical appearance less normal wear and tires are to be in good condition and a match set. . . . In
                the event of any damage, destruction, abuse, excessive wear and/or excessive mileage and use, any
                sums paid by the Customer to the Dealer in connection with any sale or lease may, at the option of
                the Dealer, be applied to the extent necessary to fully compensate the dealer for any excessive
                mileage and to pay the cost of any repairs or any diminution in value of the motor vehicle due to
                abuse or misuse.
       Ex. 3. The lease also gives Fuller or M&S Steel an option to purchase the vehicle at the end of the lease
       period for $47,000. Kemplen’s counsel, argued, that because the lease term had not ended, pursuant to the
       terms of the lease, the diminution in value is not yet due and that setting any diminution in value at the time
       of the accident instead of June 2020, when the lease ends, is improper.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020                 Page 10 of 16
                  the evidence and assessing credibility, the jury could have
                  determined that Fuller was not to be believed.


       Appellant’s App. Vol. II p. 27. The jury likely found Kemplen to be a much

       more relatable and credible witness than Fuller. M&S Steel has not convinced

       us that it suffered prejudice as a result of any wrongful method of impeachment.


                                       II.       Indiana Trial Rule 59(J) Motion

[17]   The trial court entered a thorough written order denying M&S Steel’s motion

       for judgment on the evidence and to correct error. See Appellant’s App. Vol. II

       pp. 17-28. M&S Steel argues that the trial court improperly denied its motion

       to correct error under Indiana Trial Rule 59(J). Although M&S Steel filed a

       motion for judgment on the evidence and a motion to correct error, M&S Steel

       only argues the Indiana Trial Rule 59(J) 4 standard in its brief. In other words,



       4
           Indiana Trial Rule 59(J) states:
                Relief granted on motion to correct error. The court, if it determines that prejudicial
                or harmful error has been committed, shall take such action as will cure the error, including
                without limitation the following with respect to all or some of the parties and all or some of the
                errors:
                  (1)   Grant a new trial;
                  (2)   Enter final judgment;
                  (3)   Alter, amend, modify or correct judgment;
                  (4)   Amend or correct the findings or judgment as provided in Rule 52(B);
                  (5) In the case of excessive or inadequate damages, enter final judgment on the evidence for
                  the amount of the proper damages, grant a new trial, or grant a new trial subject to additur or
                  remittitur;
                  (6)   Grant any other appropriate relief, or make relief subject to condition; or
                  (7) In reviewing the evidence, the court shall grant a new trial if it determines that the
                  verdict of a non-advisory jury is against the weight of the evidence; and shall enter judgment,
                  subject to the provisions herein, if the court determines that the verdict of a non-advisory jury
                  is clearly erroneous as contrary to or not supported by the evidence, or if the court determines


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020                    Page 11 of 16
       M&S Steel only argues that the trial court erroneously denied its motion to

       correct error. 5


[18]   “We will reverse the trial court’s decision to grant or deny a new trial only for

       an abuse of discretion.” Newland Resources, LLC v. Branham Corp., 918 N.E.2d

       763, 772 (Ind. Ct. App. 2009) (citing Pendleton v. Aguilar, 827 N.E.2d 614 (Ind.

       Ct. App. 2005)). “An abuse of discretion will be found when the trial court’s

       action is against the logic and effect of the facts and circumstances before it and

       the inferences which may be drawn therefrom.” Id. (citing Pendleton, 827

       N.E.2d at 624). “‘A trial court is advised to use great caution in substituting its

       evaluation of the evidence for a contrary evaluation made by the jury.’” Id.

       (quoting Indiana Trucking v. Harber, 752 N.E.2d 168, 178 (Ind. Ct. App. 2001)).




                that the findings and judgment upon issues tried without a jury or with an advisory jury are
                against the weight of the evidence.
                In its order correcting error the court shall direct final judgment to be entered or shall correct
                the error without a new trial unless such relief is shown to be impracticable or unfair to any of
                the parties or is otherwise improper; and if a new trial is required it shall be limited only to
                those parties and issues affected by the error unless such relief is shown to be impracticable or
                unfair. If corrective relief is granted, the court shall specify the general reasons therefor.
                When a new trial is granted because the verdict, findings or judgment do not accord with the
                evidence, the court shall make special findings of fact upon each material issue or element of
                the claim or defense upon which a new trial is granted. Such finding shall indicate whether
                the decision is against the weight of the evidence or whether it is clearly erroneous as contrary
                to or not supported by the evidence; if the decision is found to be against the weight of the
                evidence, the findings shall relate the supporting and opposing evidence to each issue upon
                which a new trial is granted; if the decision is found to be clearly erroneous as contrary to or
                not supported by the evidence, the findings shall show why judgment was not entered upon
                the evidence.
       5
         Indiana Trial Rule 50 is the rule for judgment on the evidence; Indiana Trial Rule 59 is for motion to
       correct error. To the extent M&S Steel attempted to argue the trial court erred in dismissing its motion for
       judgment on the evidence, that argument is waived. See Indiana Appellate Rule 46(A)(8).

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020                   Page 12 of 16
[19]   First, M&S Steel argues the trial court used an improper standard in reviewing

       the motion to correct error. “When considering whether to grant a new trial,

       ‘the trial judge has an affirmative duty to weigh conflicting evidence.’” Warrick

       v. Stewart, 29 N.E.3d 1284, 1289 (Ind. Ct. App. 2015) (quoting Mem’l Hosp. of

       South Bend v. Scott, 300 N.E.2d 50, 54 (Ind. 1973)). “The trial judge sits as a

       ‘thirteenth juror’ and must determine whether in the minds of reasonable men a

       contrary verdict should have been reached.’” Id. “As the thirteenth juror, the

       trial judge 1) hears the case along with the jury, 2) observes witnesses for their

       credibility, intelligence, and wisdom, and 3) determines whether the verdict is

       against the weight of the evidence.” Id.


[20]   “On appeal, this Court cannot assume the responsibility of weighing conflicting

       evidence.” Id. “[A] trial court does not commit reversible error if it denies a

       new trial where the evidence is conflicting.” Dughaish ex rel. Dughaish v. Cobb,

       729 N.E.2d 159, 169-70 (Ind. Ct. App. 2000) (citations omitted), trans. denied.

       “The mere conflicts or inconsistencies in testimony favoring the verdict do not

       give rise to mandatory operation of the Thirteenth Juror Principle.” Id. at 170

       (quotations omitted).


[21]   M&S Steel contends that the trial court’s review in weighing the evidence to

       determine if a new trial was needed was more akin to the review under Indiana

       Trial Rule 50(C), which requires the trial court to look at the evidence most

       favorable to the nonmoving party. See Am. Family Home Ins. Co. v. Bonta, 948

       N.E.2d 361, 365 (Ind. Ct. App. 2011). The Indiana Trial Rule 50(C) standard

       and the Indiana Trial Rule 59(J) differ in that:

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020   Page 13 of 16
               When a trial court grants a new trial on the basis of a motion for
               judgment on the evidence pursuant to T.R. 50(C), it must
               consider only the evidence most favorable to the nonmoving
               party and may grant the motion only when there is no evidence
               or reasonable inferences therefrom to support an essential
               element of the claim. However, when the trial court grants a new
               trial as a “thirteenth juror” under the provisions of T.R. 59(J), it
               must sift and weigh the evidence and judge witness credibility. If
               Rule 50(C) new trial relief is granted, it cannot be on the basis of
               the “13th Juror” or a review of the evidence. If the trial court is
               going to “weigh the evidence” then this kind of new trial must
               come as part of a motion to correct error under Trial Rule 59.


       Id. at 364-65.


[22]   Thus, M&S steel argues the trial court “inherently failed to weigh and sift

       through the conflicting evidence as a thirteenth juror and abused its discretion.”

       Appellant’s Br. p. 10. We do not disagree with M&S Steel that the trial court’s

       order appears to conflate the two standards in its order, and a better practice

       would have been to consider both of M&S Steel’s arguments under Indiana

       Trial Rules 50(C) and 59(J) separately. The trial court did, however, consider

       both standards of review in reaching its conclusion that a new trial was not

       warranted under either motion.


[23]   Next, M&S Steel argues that the trial court erred in denying its motion to

       correct error because the evidence does not support the judgment. Specifically,

       M&S Steel makes the following arguments: (1) Parnell Avenue goes uphill and

       curves slightly; (2) the evidence conclusively establishes that Fuller was

       travelling at a reasonable rate of speed; (3) Kemplen admitted that “had [he] not


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020   Page 14 of 16
made that turn . . . this collision would have never occurred”; and (4) the trial

court erred as a matter of law in concluding the parties, other than Kemplen,

could have been at fault for the collision. Appellant’s Br. p. 13. In conducting

the Indiana Trial Rule 59(J) review, the trial court weighed the evidence and

made the following findings:


    • “[A]lthough the evidence supports the notion that Fuller was driving

        under the speed limit, the Court does not conclude that this in and of

        itself makes Fuller’s speed reasonable.” Appellant’s App. Vol. II p. 26.


    • Kemplen provided the jury with “several other contributing factors that

        could have led the jury to conclude that Fuller and/or Carrigan were at

        fault, and Kemplen was not[,]” and the trial court “does not conclude

        that there was only one contributing factor to the collision, namely

        Kemplen’s failure to yield, upon which the jury could rely.” Id. at 27.


    • Kemplen was a “much more relatable and credible witness than was

        Fuller,” and, in the trial court’s view, based on Fuller’s conduct and

        testimony at trial, Fuller “may not have favorably impressed the jury.”

        Id.


    • “The testimony and evidence presented at trial would allow reasonable

        people to differ as to the result, and thus, judgment on the evidence is

        improper.” Id. at 28.




Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020   Page 15 of 16
           • And, finally, “there was a dispute in the evidence, and the fact-finder

                could have come to several conclusions.” Id.


[24]   The trial court acknowledged that, although it may have reached a different

       result than the jury, “the Court’s role in reviewing the verdict upon this motion

       is not to replace the jury’s decision-making function.” Id. During the trial, at

       times, the evidence conflicted and/or witnesses gave varying versions of events

       regarding the incident. Accordingly, the trial court did not commit reversible

       error in leaving the decision of the jury intact. 6 The trial court did not err in

       denying M&S Steel’s motion to correct error.


                                                     Conclusion

[25]   Any error resulting from the improper impeachment of Fuller was not

       prejudicial. The trial court did not abuse its discretion in denying M&S Steel’s

       motion to correct error. We affirm.


[26]   Affirmed.


       Najam, J., and Vaidik, J., concur.




       6
         Because we conclude the evidence conflicted, and the trial court was not required to grant a new trial, we
       do not squarely address M&S Steel’s argument that the trial court improperly interpreted Estate of Pfafman v.
       Lancaster, 67 N.E.3d 1150, 1163-64 (Ind. Ct. App. 2017), trans. denied. There, a panel of our Court reversed
       the trial court’s entry of a new trial as the “trial court’s findings and conclusions [did] not adequately
       address” that the jury could have allocated fault to a non-party “based upon the relative degree of causation
       attributable to them.” Id. at 1164. Thus, our Court found that the trial court’s “findings and conclusions
       were not based on a complete analysis of the law,” and the trial court did not make “a clear showing that the
       ends of justice required a new trial.” Id. (quotations omitted).

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-1663 | February 28, 2020               Page 16 of 16